 Case: 1:20-cr-00299 Document #: 48 Filed: 03/28/21 Page 1 of 3 PageID #:140




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                         )
UNITED STATES OF AMERICA,                )
        Plaintiff,                       )      No. 20 CR 299
                                         )
   v.                                    )       Honorable Robert M. Dow, Jr.
                                         )
HARDY LEE BROWNER,                       )      Emergency Judge:
    Defendant.                           )      Honorable John Robert Blakey
                                         )

             EMERGENCY MOTION FOR TEMPORARY RELEASE

        Now comes the Defendant, Hardy Browner, by and through his attorneys,

and pursuant to 18 U.S.C. § 3142 moves the Court to temporarily release the

Defendant so that he can attend his grandmother’s funeral. In support of this

motion, Mr. Browner, through counsel, states the following:

        1.     On June 17, 2020, Mr. Browner was charged by indictment with

making a false statement in violation of 18 U.S.C. §1001(a)(2). The charge

related to statements made to the FBI on or about July 15, 2015.

        2.     Mr. Browner is currently detained at the Metropolitan Correctional

Center (MCC) pending trial. At present, no trial date is set.

        3.     Mr. Browner’s grandmother, Adrian Jennella Murphy-Edmond,

recently passed away. Visitation will be on March 30, 2021. On March 31, 2021,

there will be a wake and celebration from 10:00 a.m. - 12:00 p.m. at Grace

Central Church, 10216 Kitchener Street, in Westchester, Illinois, followed by

internment at Oakridge Cemetery in Hillside, Illinois.

        4.     Mr. Browner seeks furlough from the MCC for twelve hours to

attend the funeral proceeding on March 31, 2021 and to grieve with his family.
Case: 1:20-cr-00299 Document #: 48 Filed: 03/28/21 Page 2 of 3 PageID #:141




Specifically, he asks to be released from the MCC at 7:00 a.m. and to return no

later than 7:00 p.m. that day.

       5.    In addition to any standard release conditions, Mr. Browner

proposes that he be released to the custody of his mother, Chareese Shanklin,

and that Mr. Browner remain in her custody throughout the entirety of his

release. Ms. Shanklin has been previously interviewed by Pretrial Services.

       6.    Mr. Browner has no substance or alcohol abuse history. He was

gainfully employed at his own painting company at the time of his arrest. Mr.

Browner has struggled with mental health issues, which counsel can detail to the

Court. As of late, Mr. Browner has made significant progress. Counsel

understands that he has recently completed Module 1 of Dialectical Behavior

Therapy at the MCC; is in a healthy living environment at the MCC; and has

regular access to care. Counsel understands that Mr. Browner has recently been

asked to take on the role of orderly, which is an earned position of responsibility.

       7.    Allowing Mr. Browner to mourn with his family and mark the

passage of his grandmother would be deeply healthy to the grieving process and

to Mr. Browner’s mental health.

       8.    Concerns about risk of flight or danger to the community are

substantially limited by the short period of temporary release, by the solemn

nature of this gathering, and by the third-party custodianship of his mother.

While Defendant’s matter is certainly a serious one, pretrial detention is not

punitive. There are conditions that can be set that reasonably assure his re-

surrender and the safety of the community for this limited period of release.




                                                                                  2
 Case: 1:20-cr-00299 Document #: 48 Filed: 03/28/21 Page 3 of 3 PageID #:142




       9.    Counsel has conferred with the Deputy Arturo Alvarez from the U.S.

Marshal Service, and understand that temporary furlough is administrable and

that furlough orders should delineate a specific date and time for surrender.

      WHEREFORE, for the compelling reasons detailed above, Mr. Browner

prays that this Court grant him temporary release from 7:00 a.m. to 7:00 p.m. on

March 31, 2021 to attend the funeral of his grandmother and grieve with his

family with whatever workable conditions the Court believes should be imposed.




Dated: March 28, 2021                   Respectfully submitted,

                                        s/ Molly Armour
                                        MOLLY ARMOUR
                                        One of the Attorneys
                                        for Hardy Browner

                                        Law Office of Molly Armour
                                        4050 N. Lincoln Avenue
                                        Chicago, IL 60618
                                        (773) 746-4849
                                        armourdefender@gmail.com

                                        Joshua Herman
                                        Attorney at Law
                                        53 West Jackson Blvd., Suite 404
                                        Chicago, IL 60604
                                        (312) 909-0434
                                        jherman@joshhermanlaw.com




                                                                                 3
